Citation Nr: 0720946	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, to include if reopened whether 
service connection is warranted.

2.  Entitlement to service connection for narrowing C5-6, 
status post fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a February 2007 Board hearing 
at the RO.  


FINDINGS OF FACT

1.  In February 1973, the RO denied the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.

2.  In a March 2003 communication, the veteran effectively 
requested that his lumbar spine claim be reopened. 

3.  Evidence received since the February 1973 RO decision 
does raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for a lumbar 
spine disability.

4.  The preponderance of the evidence weighs against a 
finding that the veteran has a current lumbar spine 
disability due to his service in the military.

5.  During a February 2007 Travel Board hearing, the veteran 
withdrew his claim of service connection for C5-6, status 
post fusion.




CONCLUSIONS OF LAW

1.  The February 1973 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  A lumbar spine disability was not incurred in or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant pertaining to his claim of service connection 
for narrowing C5-6, status post fusion have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in March 2003, May 2003 and January 2007 
letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  The letters further addressed the 
information and evidence necessary to establish a disability 
rating and an effective date in the event that service 
connection is granted, but such notice was not provided until 
after the rating decision on appeal had been issued.  As 
such, notice was not timely as to these elements.  Moreover, 
the notice did not include information regarding what 
evidence is needed to substantiate new and material evidence 
claims; therefore, the notice was deficient as to content 
with respect to this element.  The Board notes that the 
veteran, however, has not been prejudiced from the timing 
error because the denial of the service connection claim in 
this appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.  
Additionally, with respect to the content error regarding new 
and material evidence claims, the veteran has not been 
prejudiced because of this error in light of the reopening of 
the veteran's claim of entitlement to service connection for 
a lumbar spine disability.  See Sanders, supra.; Simmons, 
supra.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records, 
private medical record, VA treatment records, and multiple VA 
examination reports.  As such, the Board finds that the 
record as it stands now includes sufficient medical evidence 
to decide the claim at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

New and Material Evidence

In a February 1973 rating decision, the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability was denied.  This decision is final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In March 2003, a written communication from the veteran was 
accepted as a request to reopen his claim of entitlement to 
service connection for a lumbar spine disability.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the February 1973 rating 
decision included the veteran's service medical records and 
VA treatment records and examination reports.  Evidence 
received since the February 1973 rating decision includes 
July 2003 and December 2005 VA examination reports which 
address the etiology of the veteran's current lumbar spine 
disability.  The Board finds this evidence is both new and 
material because it was not of record at the time of the 
February 1973 rating decision and because it addresses the 
etiology of the veteran's current lumbar spine disability.  
As such, the Board finds that new and material evidence as 
contemplated by 38 C.F.R. § 3.156(a) has been received by the 
RO and the veteran's claim of entitlement to service 
connection for a lumbar spine disability has been reopened.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show multiple 
complaints of back pain in 1968 and 1969.  Multiple inservice 
x-ray reports of the spine were negative.  The veteran's 
separation examination report from March 1969 showed a 
history of low back pain but no objective findings were noted 
in the clinical examination.  A June 1971 VA examination 
report noted that there was no restriction to the veteran's 
spine on physical examination and no diagnosis related to the 
spine was provided.   A February 1973 letter from a private 
physician noted that he had treated the veteran for a lumbar-
sacral strain sustained as the result of a lifting accident 
in January 1973.   In undated correspondence, the veteran 
lists multiple post-service back injuries, including in 
October 1976, January 1981, April 1986, June 1989, 
September 1995, June 1996, September 1996, February 1999 and 
June 2000.

A  July 2003 VA examination report shows that the veteran 
complained of back pain and reported an inservice back injury 
as well as multiple post-service back injuries.  The veteran 
reported daily back pain and stated that he can only work at 
his job as a police officer part time because of his multiple 
medical problems.  After reviewing the veteran's c-file and 
examining the veteran, the physician reviewed the veteran's 
x-rays and noted mild arthritis of the lumbar spine.  In his 
assessment, the physician stated that the veteran suffers 
from mechanical back pain and the minimal degenerative 
changes in his spine are not at all surprising for a person 
of the veteran's age.  The physician stated that he believed 
that the veteran's current back condition is less likely than 
not related to the service incident in 1968.  The physician 
noted that the veteran suffered many injuries over the past 
30 years, as documented by his multiple worker compensation 
claims, and that he believes that the veteran's current 
condition is less likely than not related to his military 
service.

A December 2005 VA examination report shows that the veteran 
reported similar symptoms to what he reported during the July 
2003 VA examination.   After reviewing the veteran's c-file 
and examining the veteran, the physician diagnosed lumbar 
spondylosis with bilateral lower extremity radicular pain.  
The examiner opined that the veteran's current lumbar spine 
disability was less likely than not caused by or had its 
onset with the lumbar strain which occurred during active 
duty service.  The physician noted that approximately 90 
percent of all 65 year olds have lumbar spondylosis and that 
the veteran had musculoskeletal strains of the lumbosacral 
region in the late 1960s and now at 60 years of age has 
lumbar spondylosis.   Although it is not entirely clear from 
the examination report, the physician appears to be stating 
that because almost all individuals of the veteran's age have 
lumbar spondylosis, he does not believe that the veteran's 
current disability is related to the musculoskeletal strain 
noted during his active duty service over 30 years ago.  
There are no medical opinions of record which contradict the 
opinions contained in the July 2003 and December 2005 VA 
examination reports.   

In short, there is no evidence of arthritis of the lumbar 
spine, manifest to a compensable degree, within one year of 
discharge from active duty service.  The Board acknowledges 
the veteran's contentions that he had back complaints within 
three years of service, but this is not sufficient to 
demonstrate that the veteran actually had arthritis within 
one year of discharge from active duty service.  Thus, the 
veteran cannot establish entitlement to service connection 
for a lumbar spine disability under the presumptive 
provisions of 38 C.F.R.  §§  3.307 and 3.309.  

Moreover, the only medical opinions of record which address 
the etiology of the veteran's current lumbar spine disability 
are the July 2003 and December 2005 VA examination reports, 
both of which state that it is less likely than not that the 
veteran's current lumbar spine disability is etiologically 
related to his active duty service.  As such, the 
preponderance of the evidence weighs against the veteran's 
claim and entitlement to service connection for a lumbar 
spine disability is not warranted.  



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service connection for narrowing C5-6, status post fusion

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal during a February 2007 Travel Board 
hearing and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  To this extent, the appeal is 
granted.

Entitlement to service connection for a lumbar spine 
disability is denied.  To this extent, the appeal is denied.



	(CONTINUED ON NEXT PAGE)




The appeal pertaining to the claim of service connection for 
narrowing C5-6, status post fusion is dismissed




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


